DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The applicant’s submission of the Information Disclosure Statement(s) (IDS), received 12/04/2020, in compliance with 37 CFR 1.97 and 37 CFR 1.98 is acknowledged by the examiner. The examiner has considered the cited references in examination of the application and attached signed and dated copies to the Office action.	

	
	Response to Arguments
Applicant’s arguments, see page 8 of Applicant’s reply, filed 12/04/2020, with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C. 102(a)(2) as being anticipated by Gaskill have been fully considered, but they are not found persuasive for the following reasons.
Applicant argues the novelty/rejection of the claims, at page 8 of the reply, that: 
“It is respectfully submitted that nowhere within Gaskill, taken alone or in combination is there any disclosure or suggestion of performing a cognitive learning operation via a cognitive inference and learning system using training data, the cognitive learning operation implementing a cognitive learning technique according to a cognitive learning framework, the cognitive learning framework comprising a plurality of cognitive learning styles and a plurality of cognitive learning categories, each of the plurality of cognitive learning styles comprising a generalized learning approach implemented by the cognitive inference and learning system to perform the cognitive learning operation, each of the plurality of cognitive learning categories referring to a source of information used by the cognitive inference and learning system when performing the cognitive learning operation, an individual cognitive learning technique being associated with a primary cognitive learning style and bounded by an associated primary cognitive learning category, the cognitive learning operation applying the cognitive learning technique via the machine learning operation to generate a cognitive learning result, as required by claims 1, 7 and 13.

Gaskill teaches an AI framework 128 that comprises various components. Gaskill at paragraphs 45 and FIG. 2. These components use a variety of machine learning techniques to generate a plurality of models based a various data inputs, such as using Gaussian Mixture Modelling techniques, Deep Neural Networking techniques, Knowledge graph techniques to generate speech model and language models. 
Further, each of various machine learning models (i.e. individual cognitive learning technique) is based on particular input data (i.e. primary cognitive learning category). See Gaskill at paragraphs 54-55, 82, 86. For example, a given language model being based on speech input data and a knowledge graph being based on user searches in a particular category. Therefore, Gaskill further teaches “an individual cognitive learning technique being associated with a primary cognitive learning category” as recited in claims 1, 7, and 13.  
Lastly, the AI framework, via the various machine learning techniques applied in its components, outputs various information for the system. See Gaskill at paragraphs 44 and 81. Therefore, Gaskill teaches “the cognitive learning operation applying the cognitive learning technique via the machine learning operation to generate a cognitive learning result” as recited in claims 1, 7, and 13.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gaskill et al., U.S. Patent Application Publication No. 2018/0052885, (hereinafter Gaskill).
Regarding claims 1, 7, and 13, taking claim 7 as exemplary, Gaskill teaches a system comprising: 
a processor [Processor 504. FIG. 5 and paragraph 68]; 
a data bus coupled to the processor [Bus 502. FIG. 5 and paragraph 68]; and 
a non-transitory, computer-readable storage medium embodying computer program code, the non-transitory, computer-readable storage medium being coupled to the data bus, the computer program code interacting with a plurality of computer operations and comprising instructions executable by the processor [Memory 514. FIG. 5 and paragraphs 67-68] and configured for: 
receiving training data, the training data comprising information based upon user interaction with cognitive attributes [The artificial intelligence (AI) framework 128 receives training data (Paragraph 45) wherein the training data is based on user interactions indicating attributes of item desired. Paragraph 44 and 79]; 
performing a machine learning operation on the training data [The AI framework performs machine learning to generated models based on the training data. See paragraphs 44 and 79]; 
performing a cognitive learning operation via a cognitive inference and learning system using the training data [Performing machine learning operations via the AI framework components (e.g. natural language understanding (NLU)) using the training data. See paragraph 45 and FIG. 2], the cognitive learning operation implementing a cognitive learning technique according to a cognitive learning framework, the cognitive learning framework comprising a plurality of cognitive learning styles and a plurality of cognitive learning categories, each of the plurality of cognitive learning styles comprising a generalized learning approach implemented by [The AI framework components comprises a plurality of machine learning techniques (i.e. cognitive learning styles) including Gaussian Mixture Models, Deep Neural Networks, Hidden Markov Models, Knowledge graphs. Paragraph 54 and 82. The AI framework further comprises various inputs (i.e. cognitive learning categories), such as queries, browsing data, speech, images, and browsing data. Paragraph 46], an individual cognitive learning technique being associated with a primary cognitive learning category [Each model (i.e. individual cognitive learning technique) (e.g. a given acoustic model, language model, or knowledge graph) is associated with a particular data input (i.e. primary cognitive learning category) (e.g. speech, images, user searches in a particular category). See paragraphs 54-55, 82, 86], the cognitive learning operation applying the cognitive learning technique via the machine learning operation to generate a cognitive learning result [The various AI framework components apply the machine learning models generate various outputs/results. See paragraphs 44 and 81];
generating a cognitive profile based upon the cognitive learning result generated by performing the machine learning operation [The identify service generates user profiles based on the output/results generated the AI models. Paragraphs 42-44]; and, 
performing a cognitive browse operation on a corpus of content based upon the cognitive profile, the cognitive browse operation returning cognitive browse results specific to the cognitive profile of the user [A personalized search is performed (i.e. cognitive browse) with search results provided based on the user profile data in identity service 222.. See paragraph 41, 51, and 73].
	
Regarding claims 2, 8, and 14, taking claim 8 as exemplary, Gaskill teaches the system of claim 7, wherein: the results specific to the user are further refined based upon terms used when performing the cognitive browse operation [Recommendations/results are refined based upon the user’s query. See paragraphs 84 and 111].

Regarding claims 3, 9, and 15, taking claim 9 as exemplary, Gaskill teaches the system of claim 8, wherein: a second user having a second cognitive profile and performing a search using the terms used when performing the cognitive browse operation would return cognitive browse results specific to the second cognitive profile [Personalized searches results a provided to multiple users (i.e. including a second user) based on the user profiles. Paragraphs 42, and 73].

Regarding claims 4, 10, and 16, taking claim 10 as exemplary, Gaskill teaches the system of claim 7, wherein the plurality of machine learning operation comprise a ranked insight model operation, the ranked insight operation comprising a factor-needs operation [The machine learning operation includes ranking the matches to user query and knowledge graph (i.e. ranked insight operation) wherein the operation includes the generation of the knowledge graph (i.e. a factor-needs operation) indicating the desired attributes See paragraphs 114 and 116; claim 15 of Gaskill; FIGS. 10, 11A & 11B].

Regarding claims 5, 11, and 17, taking claim 11 as exemplary, Gaskill teaches the system of claim 7, wherein the machine learning operation comprises a hierarchical topic model operation, the hierarchical topic model operation comprises a domain topic abstraction operation and a hierarchical topic operation [The machine learning operation includes generating knowledge graph hierarchies (i.e. hierarchical topic model operation), wherein knowledge graphs are customized according to the domain (i.e. a domain topic abstraction operation) and by topic (i.e. a hierarchical topic operation). Paragraphs 56, 116-119; FIGS. 11A & 11B].

Taking claims 6, 12, and 18, taking claim 12 as exemplary, Gaskill teaches the system of claim 7, wherein: the cognitive profile is continuously updated based upon at least one of a plurality of feedback information sources, the feedback information sources comprising information based upon feedback from interactions between the user and the cognitive insight and learning system, information from a query submitted by the user to the cognitive insight and learning system, information from external input data, information from a user navigating a hierarchical topic model and information received from a training system [The user profiles are continuously updated based on user interactions, including, e.g., clicks (i.e. interactions between user and cognitive insight and learning system) and queries submitted as well as and external data (e.g. employer, affiliations, etc). Paragraphs 43-44].

Regarding claim 19, Gaskill teaches the non-transitory, computer-readable storage medium of claim 13, wherein the computer executable instructions are deployable to a client system from a server system at a remote location [The program is deployable to a client device from an application server. Paragraphs 33 and 67; FIGS. 1 and 5].

Regarding claim 20, Gaskill teaches the non-transitory, computer-readable storage medium of claim 13, wherein the computer executable instructions are provided by a service provider to a user on an on-demand basis [The application is provided and executed in response to user interaction (i.e. on an on-demand basis). Paragraphs 30 and 33].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Finkelstein et al., U.S. Patent No. 10,410,273, teaches using machine learning to perform behavior analysis on user data to determine what items may offend the user.
Kale et al., U.S. Patent Application Publication No. 2018/0052884, teaches construction of knowledge graphs based on user behavior patterns in order to generate relevant items for the user.
Schiaffino et al., "Intelligent user profiling", teaches using user data to build user models and generate user profiles. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P GEIB whose telephone number is (571)272-8628.  The examiner can normally be reached on Monday - Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXEY SHMATOV can be reached on (571)270-3428.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BENJAMIN P GEIB/Primary Examiner, Art Unit 2123